Exhibit 10.72

 

[g184801ke01i001.jpg]

Defense Threat Reduction Agency
8725 John J. Kingman Road, MSC 6201
Fort Belvoir, VA 22060-6201

 

 

Contract Number HDTRA1-09-C-0046
between
Defense Threat Reduction Agency
and
AVI BioPharma, Inc

 

May 5, 2009

 

Dear Mr. David Boyle,

 

This letter constitutes a contract on the terms set forth herein and signifies
the intention of the Defense Threat Reduction Agency to execute a formal
Cost-Plus-Fixed-Fee Contract with AVI BioPharma, Inc. Services shall be provided
as set forth in Attachment 1, 2 and 3, which are incorporated into and made a
part of this Letter Contract, upon the terms and conditions therein stated.

 

You are hereby directed in accordance with FAR 52.216-23 clause entitled,
“Execution and Commencement of Work” to proceed with performance of the work,
effective immediately, and pursue such work with all diligence to the end that
the services may be performed within the time and funds specified in Attachment
1.

 

Please indicate your acceptance of the forgoing by signing three copies of this
letter and returning this letter to the following email address:
terese.herston@dtra.mil

 

 

 

Sincerely,

 

 

 

 

 

/s/ Terese M. Hurston

 

Terese Herston

 

Contracting Officer

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA1-09-C-0046

 

The contractor agrees to furnish and deliver all items or perform all services
set forth above for the consideration stated above. The rights and obligations
of the parties to this letter contract shall be subject to and governed by the
terms and conditions set forth above.

 

Executed as of the date shown below:

 

 

/s/ J. David Boyle II

 

May 5, 2009

David Boyle II, Sr. Vice President and CFO

 

Date

AVI BioPharma

 

 

 

 

Attachments:

1.

Terms and Conditions

2.

Statement of Work (provided under separate cover)

3.

CDRLs

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA1-09-C-0046



ATTACHMENT 1

 

1.  EFFECTIVE DATE: The effective date of this letter contract is the same date
as the contracting officer’s signature.

 

2.  CONTRACT TYPE: Cost-Plus-Fixed-Fee.

 

3.  DESCRIPTION: Supplies/services are to be provided in accordance with the
Statement of Work (SOW), entitled “AVI BioPharma PMO Platform - H1N1
Countermeasure Development” dated 1 May 2009.

 

4.  CEILING PRICE: $5,132,400 NTE

 

5.  The anticipated contract line item number (CLIN) Structure is:

 

CLIN 0001 Work to be performed IAW SOW 1 Lot

 

$2,000,000.00 NTE

CLIN 000101 Information - Funding

 

 

ACRN AA applies

 

 

CLIN 0002 CDRLs

 

NSP

 

6.  DELIVERY SCHEDULE: See attached Statement of Work.

 

7.  PERIOD OF PERFORMANCE: The period of performance of this letter contract
commences with the effective date cited in paragraph 1 of this attachment and
concludes eight months thereafter.

 

8.  INSPECTION AND ACCEPTANCE TERMS: Supplies/services will be
inspected/accepted at destination by the Government.

 

252.246-9000 INSPECTION AND ACCEPTANCE:

 

The Contracting Officer’s Representative (COR) or Project Manager shall be
responsible for inspection and acceptance of all work to be performed at any and
all times during this contract in accordance with FAR 52.246-8 Inspection of
Research and Development — Cost Reimbursement. Government inspection and
acceptance of data shall be as specified on the Contract Data Requirements List,
DD Form 1423, Exhibit A to the Contract.

 

9.  CONTRACT ADMINISTRATION: Fiscal Year (FY) 2009Research Development Test &
Evaluation (RDT&E) funds in the amount of $2, 00,000.00 have been obligated for
this letter contract. Pursuant to the Department of Defense Federal Acquisition
Regulation (FAR) Supplement, additional funding for this letter contract shall
not be obligated until the Government receives a fully supportable and auditable
proposal.

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA1-09-C-0046



ACCOUNTING AND APPROPRIATION DATA

 

AA:    9790400.2620 1000 B63D 255999 BD 29854000 S49012

AMOUNT:    $2,000,000

 

252.201-9001 CONTRACTING OFFICE POINT OF CONTACT (POC)

 

The POC in the Procuring Contracting Office for this contract action is Terese
Herston, Contracting Officer, DTRA (BE-BCRC, telephone number (703) 767-3526,
email address: terese. herston@dtra.mil.

 

252.201-9002 CONTRACTING OFFICER’S REPRESENTATIVE

 

a.  The Contracting Officer’s Representative for this contract is:

 

Mr. Robert Kimbrough

Defense Threat Reduction Agency/RD-INO

8725 John J. Kingman Road, MS 6201

Fort Belvoir, VA 22060-6201

Telephone (703) 767-2346

Email address: robert.kimbrough@dtra.mil

 

b.  The COR will act as the Contracting Officer’s Representative for technical
matters providing technical direction and discussion as necessary with respect
to the specification/statement of work and monitoring the progress and quality
of the Contractor’s performance. The COR is NOT an Administrative Contracting
Officer (ACO) and does not have the authority to take any action, either
directly or indirectly that would change the pricing, quality, quantity, place
of performance, delivery schedule, or any other terms and conditions of the
contract, or to direct the accomplishment of effort, which goes beyond the scope
of the specifications/statement of work in the contract.

 

c.  When, in the opinion of the Contractor, the COR requests effort outside the
existing scope of the contract, the Contractor shall promptly notify the
Contracting Officer in writing. No action shall be taken by the Contractor under
such direction until the Contracting Officer has issued a modification to the
Contract or has otherwise resolved the issue.

 

252.204-9002

PAYMENT INSTRUCTIONS FOR MULTIPLE ACCOUNTING CLASSIFICATION CITATIONS (REF:
DFARS 204.7107)

 

Payment shall be made from ACRN AA until fully expended. Payment shall then be
made from ACRN AB.

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA1-09-C-0046

 

252.232-9012 WIDE AREA WORK FLOW (WAWF) — RECEIPT AND ACCEPTANCE (RA)
INSTRUCTIONS

 

(a)  As prescribed in DFARS clause 252.232-7003 Electronic Submission of Payment
Requests (Jan 2004), Contractors must submit payment requests in electronic
form. Paper copies will no longer be accepted or processed for payment unless
the conditions of DFARS clause 252.232-7003(c) apply. To facilitate this
electronic submission, the Defense Threat Reduction Agency (DTRA) has
implemented the DoD sanctioned Wide Area WorkFlow-Receipt and Acceptance
(WAWF-RA) for contractors to submit electronic payment requests and receiving
reports. The contractor shall submit electronic payment requests and receiving
reports via WAWF-RA. Vendors shall send an email notification to the Contracting
Officer Representative (COR), Program/Project Manager or other government
acceptance official identified in the contract by clicking on the Send More
Email Notification link upon submission of an invoice/cost voucher in WAWF-RA.
To access WAWF, go to https://wawf.eb.mil//.

 

(b)  Definitions:

 

Acceptor: Contracting Officer’s Representative, Program/Project Manager, or
other government acceptance official as identified in the contract/order.

 

Pay Official: Defense Finance and Accounting Service (DFAS) payment office
identified in the contract/order.

 

SHIP To/Service Acceptor DoDAAC: Acceptor DoDAAC or DCMA DoDAAC (as specified in
the contract/order).

 

DCAA Auditor DoDAAC: Used when DCAA invoice approval is required by the
contract/order and the field is marked as mandatory in WAWF-RA. (Click the DCAA
Audit Office Locator Link in WAWF-RA and enter zip code of your CAGE code
address).

 

(c)  WAWF-RA Contractor Input Information - ** IMPORTANT! **

 

The contractor shall use the following information in creating electronic
payment requests in WAWF-RA:

 

Invoice Type in WAWF-RA:

 

If billing for Materials Only, select “Combo”

If billing for Materials and Service, select “Combo”

If billing for Services Only, select “2-n-1 (Services Only)”

If billing for Cost Type/Reimbursable Contracts, select “Cost Voucher”

(**Cost Vouchers are only used when contracts/orders require invoices be sent to
DCAA for approval.**)

 

SF 26, SF 33, SF 1449 and DD 1155

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA1-09-C-0046



Invoice Type: Invoice and Receiving Report:

Description

 

SF 26

 

SF 33

 

SF 1449

 

DD 1155

 

 

Located in Block/Section

Contract Number

 

2

 

2

 

2

 

1

Delivery Order

 

See Individual Order

 

4

 

2

Cage Code

 

7

 

15 a

 

17 a

 

9

Paying Office

 

12

 

25

 

18 a

 

15

Inspection

 

Section E (except SF 1449, See Entitled):
INSPECTION AND ACCEPTANCE

Acceptance

 

Section E (except SF 1449, See Entitled):
INSPECTION AND ACCEPTANCE

Issue Date

 

3

 

5

 

3

 

3

Issue By DoDAAC

 

5

 

7

 

9

 

6

Admin DoDAAC

 

6

 

24

 

16

 

7

Ship to Code

 

6

 

24

 

16

 

7

Ship to Extension

 

11

 

Section F:
Deliveries
or
Performance

 

15

 

14

Services or Supplies

 

Based on majority of requirement as determined by monetary value

Shipment Number

 

Contractor Shipment Number, Invoice Number (supplies) or period of performance
(service). Refer to Appendix F-301 of the DoD FAR Supplement for creating
Shipment Numbers.

Final Invoice?

 

Changing “N” (no) to “Y” (yes) will terminate your ability to invoice against
this contract and deobligated remaining funds. Change “N” to “Y” for the final
invoice ONLY.

 

(d)  Final Invoices/Vouchers -Final Payment shall be made in accordance with the
Federal Acquisition Regulation (FAR) 52.216-7, entitled “Allowable Cost and
Payment.”

 

Invoices - Invoice 2-n-1 (Services Only) and Invoice and Receiving Report
(Combo) Select the “Y” selection from the “Final Invoice?” drop-down box when
submitting the final invoice for payment for a contract. Upon successful
submission of the final invoice, click on the Send More Email Notifications link
to send an additional email notification to the Contracting Officer
Representative (COR), Program/Project Manager or other government acceptance
official identified in the contract.

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA1-09-C-0046

 

Cost Vouchers - Once the final DCAA audit is complete for cost reimbursable
contracts and authorization is received to submit the final cost voucher, select
the “Y” selection from the “Final Voucher” drop-down box when submitting the
final cost voucher. Upon successful submission of the final cost voucher, click
on the Send More Email Notifications link to send an additional email
notification to the following email address:  finalcostvouchers@dtra.mil

 

(e) WAWF Training may be accessed online at http://www.wawftraining.com//. To
practice creating documents in WAWF, visit practice site at
https://wawftraining.eb.mil//. Payment information may be accessed using the
DFAS website at http://www.dod.mil/dfas//. Your purchase order/contract number
or invoice will be required to check status of your payment. Note: For specific
invoice related inquiries email: wawfvendorpay @dtra.mil. Vendors shall forward
any additional DTRA related WAWF questions to wawfhelp@dtra.mil.

 

10. SPECIAL CONTRACT REQUIREMENTS:

 

252.204-9000 OFFICIAL DTRA ADDRESSES IN THE NATIONAL CAPITAL REGION (NCR)

 

DTRA has 2 official mailing addresses in the NCR. Due to heightened security
measures, hand-carried packages cannot be accepted, therefore contractors are to
select one address below based on the method of mailing.

 

1.  The official United States Postal Service (USPS) mailing address for DTRA:

Defense Threat Reduction Agency

Attn: Mr. Robert Kimbrough/RD-INO*

8725 John J. Kingman Rd. Stop 6201

Fort Belvoir, VA 22060-6201

 

2.  DTRA cannot accept packages delivered via commercial express and ground
carrier to any address other than the one listed below. For all incoming
packages to DTRA activities in the Washington DC area (this includes packages
sent via Federal Express, DHL, Airborne, UPS and other commercial carriers), use
the following address:

 

Defense Threat Reduction Agency

Attn: Mr. Robert Kimbrough /RD-INO*

6200 Meade Road

Fort Belvoir, VA 22060-5264

 

Note: This address shall also be used in all contracts for delivery of
supplies/materials.

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA1-09-C-0046

 

* Mail sent without an office symbol may be misdirected within DTRA. Please use
the most current office symbol assigned. If an office symbol changes during the
term of this contract, the contracting officer may advise of this change via
letter in lieu of a contract modification.

 

11.  CONTRACT CLAUSES

 

52.216-23            EXECUTION AND COMMENCEMENT OF WORK (APR 1984)

 

The Contractor shall indicate acceptance of this letter contract by signing
three copies of the contract and returning them to the Contracting Officer not
later than May 7, 2009. Upon acceptance by both parties, the Contractor shall
proceed with performance of the work, including purchase of necessary materials.

 

(End of clause)

 

52.216-24            LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

 

(a) In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding $2,000,000.00 dollars.

 

(b) The maximum amount for which the Government shall be liable if this contract
is terminated is $2,000,000.00 dollars.

 

(End of clause)

 

52.216-26            PAYMENTS OF ALLOWABLE COSTS BEFORE DEFINITIZATION (DEC
2002)

 

(a) Reimbursement rate. Pending the placing of the definitive contract referred
to in this letter contract, the Government will promptly reimburse the
Contractor for all allowable costs under this contract at the following rates:

 

(1) One hundred percent of approved costs representing financing payments to
subcontractors under fixed-price subcontracts, provided that the Government’s
payments to the Contractor will not exceed 80 percent of the allowable costs of
those subcontractors.

 

(2) One hundred percent of approved costs representing cost-reimbursement
subcontracts; provided, that the Government’s payments to the Contractor shall
not exceed 85 percent of the allowable costs of those subcontractors.

 

(3) Eighty-five percent of all other approved costs.

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA1-09-C-0046

 

(b) Limitation of reimbursement. To determine the amounts payable to the
Contractor under this letter contract, the Contracting Officer shall determine
allowable costs in accordance with the applicable cost principles in Part 31 of
the Federal Acquisition Regulation (FAR). The total reimbursement made under
this paragraph shall not exceed 85 percent of the maximum amount of the
Government’s liability, as stated in this contract.

 

(c) Invoicing. Payments shall be made promptly to the Contractor when requested
as work progresses, but (except for small business concerns) not more often than
every 2 weeks, in amounts approved by the Contracting Officer. The Contractor
may submit to an authorized representative of the Contracting Officer, in such
form and reasonable detail as the representative may require, an invoice or
voucher supported by a statement of the claimed allowable cost incurred by the
Contractor in the performance of this contract.

 

(d) Allowable costs. For the purpose of determining allowable costs, the term
“costs” includes—

 

(1) Those recorded costs that result, at the time of the request for
reimbursement, from payment by cash, check, or other form of actual payment for
items or services purchased directly for the contract;

 

(2) When the Contractor is not delinquent in payment of costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for—

 

(i) Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made—

 

(A) In accordance with the terms and conditions of a subcontract or invoice; and

 

(B) Ordinarily within 30 days of the submission of the Contractor’s payment
request to the Government;

 

(ii) Materials issued from the Contractor’s stores inventory and placed in the
production process for use on the contract;

 

(iii) Direct labor;

 

(iv) Direct travel;

 

(v) Other direct in-house costs; and

 

(vi) Properly allocable and allowable indirect costs as shown on the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA1-09-C-0046

 

(3) The amount of financing payments that the Contractor has paid by cash,
check, or other forms of payment to subcontractors.

 

(e) Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks.

 

(f) Audit. At any time before final payment, the Contracting Officer may have
the Contractor’s invoices or vouchers and statements of costs audited. Any
payment may be (1) reduced by any amounts found by the Contracting Officer not
to constitute allowable costs or (2) adjusted for overpayments or underpayments
made on preceding invoices or vouchers.

 

(End of clause)

 

252.217-7027 CONTRACT DEFINITIZATION (OCT 1998)

 

(a) A Cost-Plus-Fixed Fee contract is contemplated. The Contractor agrees to
begin promptly negotiating with the Contracting Officer the terms of a
definitive contract that will include (1) all clauses required by the Federal
Acquisition Regulation (FAR) on the date of execution of the undefinitized
contract action, (2) all clauses required by law on the date of execution of the
definitive contract action, and (3) any other mutually agreeable clauses, terms,
and conditions. The Contractor agrees to submit a Cost-Plus-Fixed Fee proposal
and cost or pricing data supporting its proposal.

 

(b) The schedule for definitizing this contract is as follows:

Proposal Received

 

4 June 2009

Complete Negotiations

 

4 August 2009

Definitization

 

4 September 2009

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA 1-09-C-0046

 

(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with subpart 15.4
and part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

 

(1) After the Contracting Officer’s determination of price or fee, the contract
shall be governed by—

 

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

 

(ii) All clauses required by law as of the date of the Contracting Officer’s
determination; and

 

(iii) Any other clauses, terms, and conditions mutually agreed upon.

 

(2) To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

 

(d) The definitive contract resulting from this undefinitized contract action
will include a negotiated cost/price ceiling in no event to exceed $5,132,400.

 

(End of clause)

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA 1-09-C-0046

 

12. LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS:

 

252.215-9001 LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

 

List of Documents, Exhibits and Other Attachments

 

a. Attachments applicable to this contract are identified as follows:

 

ATTACHMENT

 

DESCRIPTION

1

 

Statement of Work, entitled “AVI BioPharma PMO Platform - H1N1 Countermeasure
Development”, dated 1 May 2009, 1 Page

 

 

 

2

 

Exhibit A — CDRLs, 2 Pages dated 30 April 2009

 

--------------------------------------------------------------------------------


 

HDTRA1-09-C-0046

Attachment Number 1

 

AVI BioPharma PMO Platform — H1N1 Countermeasure Development
1 May 2009
Statement of Work for AVI BioPharma Project

 

Preclinical development of medical countermeasures against the prevailing
strains of swine flu based on AVI BioPharma’s proprietary Phosphorodiamidate
Morpholino Oligomer backbone.

 

Task 1: AVI will perform program management including project planning and
direction, and management of subcontractors.

 

Task 2: AVI will analyze the sequence provided and determine appropriate viral
targets, recommend lead candidate targets and back-up candidate targets. We
expect this task to complete within 1-2 days after the start work and receipt of
the viral sequence.

 

Task 3: AVI will manufacture development (non-GMP) grade material of the lead
therapeutic candidate in sufficient quantities for the planned animal tests
within 7-11 days.

 

Task 4: AVI will manufacture development (non-GMP) grade material of the back-up
therapeutic candidates in sufficient quantities for the planned animal tests
within 7-11 days.

 

Task 5: AVI will engage a BSL3 laboratory facility to perform an initial test,
“Ferret Study 1”, in a ferret model for the lead therapeutic candidate

 

Task 6: AVI will engage a BSL3 laboratory facility to perform a confirmatory
test, “Ferret Study 2”, in a ferret model for the lead therapeutic candidate

 

Task 7: AVI will engage a BSL3 laboratory facility to perform initial testing,
“Mouse Study 1”, in a mouse model for the back-up therapeutic candidates

 

Task 8: AVI will engage a BSL3 laboratory facility to perform an additional
confirmatory test, “Ferret Study 3”, in a ferret model for the lead therapeutic
candidate or back-up candidate depending on outcome of the Mouse Study 1

 

Task 9: If needed, AVI will engage a BSL3 laboratory facility to perform a
confirmatory test, “Ferret Study 4”, in a ferret model for the lead therapeutic
candidate

 

--------------------------------------------------------------------------------

 


 

CONTRACT DATA REQUIREMENTS LIST

Form Approved

OMB No. 0704-0188

The public reporting burden for this collection of information is estimated to
average 440 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-0188). Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number. Please do not
return your form to the above organization. Send completed form to the
Government Issuing Contracting Officer for the Contract/PR No. listed in Block
E.

A. CONTRACT LINE ITEM NO.

N/A

B. EXHIBIT

A

C. CATEGORY:

TDP            TM            OTHER                                               

                                             

D. SYSTEM/ITEM

Chemical/Biological Medical Systems

E. CONTRACT/PR NO.

F. CONTRACTOR

AVI BioPharma

1. DATA ITEM NO.

A001

2. TITLE OF DATA
ITEM                                                                            3.
SUBTITLE

PMO and/or P-PMO Based Medical Countermeasure

 

H1N1 Therapeutic Candidates Report

4. AUTHORITY (Data Acquisition Document No.)

N/A

5. CONTRACT REFERENCE

N/A

6. REQUIRING OFFICE

DTRA/TMTI

7. DD 250 REQ

LT

9. DIST STATEMENT REQUIRED

 

N/A

10. FREQUENCY

See Blk 16

12. DATE OF FIRST SUBMISSION

See Blk 16

14.          DISTRIBUTION

a. ADDRESSEE

b. COPIES

8. APP CODE

A

11. AS OF DATE

See Blk 16

13. DATE OF SUBSEQUENT SUBMISSION

See Blk 16

Draft

Final

Reg

Repro

16. REMARKS

Blocks 10-13: Provide a report of lead and back-up candidates due within 5 days
of identification.

 

DTRA/TMTI

 

1

 

DTRA/BCR

 

1

 

 

 

 

 

15. TOTAL

 

2

 

1. DATA ITEM NO.

A002

2. TITLE OF DATA ITEM

Technical Reports & Miscellaneous Data Submissions

3. SUBTITLE

N/A

4. AUTHORITY (Data Acquisition Document No.)

N/A

5. CONTRACT REFERENCE

N/A

6. REQUIRING OFFICE

DTRA/TMTI

7. DD 250 REQ

LT

9. DIST STATEMENT REQUIRED

 

N/A

10. FREQUENCY

See Blk 16

12. DATE OF FIRST SUBMISSION

See Blk 16

 

14.          DISTRIBUTION

a. ADDRESSEE

b. COPIES

8. APP CODE

A

11. AS OF DATE

See Blk 16

13. DATE OF SUBSEQUENT SUBMISSION

See Blk 16

Draft

Final

Reg

Repro

16. REMARKS

Blocks 10-13: Submission dates and frequencies will be coordinated.

DTRA/TMTI

 

1

 

DTRA/BCR

 

1

 

 

 

 

 

15. TOTAL

 

2

 

1. DATA ITEM NO.

A003

2. TITLE OF DATA ITEM

Regulatory Contacts & Filings

3. SUBTITLE

N/A

4. AUTHORITY (Data Acquisition Document No.)

N/A

5. CONTRACT REFERENCE

N/A

6. REQUIRING OFFICE

DTRA/TMTI

7. DD 250 REQ

LT

9.  DIST STATEMENT REQUIRED



N/A

10.  FREQUENCY

See Blk 16

12. DATE OF FIRST SUBMISSION

See Blk 16

14.          DISTRIBUTION

a. ADDRESSEE

b. COPIES

8. APP CODE

A

11. AS OF DATE

See Blk 16

13. DATE OF SUBSEQUENT SUBMISSION

See Blk 16

Draft

Final

Reg

Repro

16. REMARKS

Blocks 10-13: Provide advance notice and copies of all regulatory contacts and
filings.

DTRA/TMTI

 

1

 

DTRA/BCR

 

1

 

 

 

 

 

15. TOTAL

 

2

 

1. DATA ITEM NO.

A004

2. TITLE OF DATA ITEM

Weekly Update Report

3. SUBTITLE

Weekly IPR

4. AUTHORITY (Data Acquisition Document No.)

N/A

5. CONTRACT REFERENCE

N/A

6. REQUIRING OFFICE

DTRA/TMTI

7. DD 250 REQ

LT

9. DIST STATEMENT REQUIRED

 

 

N/A

10. FREQUENCY

Weekly

12. DATE OF FIRST SUBMISSION

See Blk 16

14.          DISTRIBUTION

 

b. COPIES

8. APP CODE

A

11. AS OF DATE

See Blk 16

13. DATE OF SUBSEQUENT SUBMISSION

See Blk 16

a. ADDRESSEE

 

Final

Draft

Reg

Repro

16. REMARKS

Blocks 11-13: Coordinate a weekly IPR (Conference Call) with the TMTI

Program Office to provide an update and status report. First IPR to be conducted
within 5 days of contract award, then weekly thereafter.

DTRA/TMTI

 

1

 

DTRA/BCR

 

1

 

 

 

 

 

15. TOTAL

 

2

 

G. PREPARED BY

 

[ILLEGIBLE]

H. DATE

 

30 April 2009

I. APPROVED BY

 

[ILLEGIBLE]

J. DATE

 

30 April 2009

 

17. PRICE GROUP

17. PRICE GROUP

17. PRICE GROUP

17. PRICE GROUP

18. ESTIMATED TOTAL PRICE

18. ESTIMATED TOTAL PRICE

18. ESTIMATED TOTAL PRICE

18. ESTIMATED TOTAL PRICE

 

1

--------------------------------------------------------------------------------


 

CONTRACT DATA REQUIREMENTS LIST

Form Approved

OMB No. 0704-0188

The public reporting burden for this collection of information is estimated to
average 440 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-0188). Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number. Please do not
return your form to the above organization. Send completed form to the
Government Issuing Contracting Officer for the Contract/PR No. listed in Block
E.

A. CONTRACT LINE ITEM NO.
N/A

B. EXHIBIT

A

C. CATEGORY:

TDP            TM            OTHER                                               

                                             

D. SYSTEM/ITEM

Chemical/Biological Medical Systems

E. CONTRACT/PR NO.

F. CONTRACTOR

AVI BioPharma

1. DATA ITEM NO.

A005

2. TITLE OF DATA
ITEM                                                                           3.
SUBTITLE

Monthly Status Report

 

N/A

4. AUTHORITY (Data Acquisition Document No.)

N/A

5. CONTRACT REFERENCE

N/A

6. REQUIRING OFFICE

DTRA/TMTI

7. DD 250 REQ

LT

9. DIST STATEMENT REQUIRED

 

N/A

10. FREQUENCY

Monthly

12. DATE OF FIRST SUBMISSION

See Blk 16

14.          DISTRIBUTION

a. ADDRESSEE

b. COPIES

8. APP CODE

A

11. AS OF DATE

See Blk 16

13. DATE OF SUBSEQUENT SUBMISSION

See Blk 16

Draft

Final

Reg

Repro

16. REMARKS

Blocks 11-13: First report due within 10 days after the end of the first month
after award and each month thereafter.

 

DTRA/TMTI

 

1

 

DTRA/BCR

 

1

 

 

 

 

 

15. TOTAL

 

2

 

1. DATA ITEM NO.

A006

2. TITLE OF DATA ITEM

Monthly Invoice Report

3. SUBTITLE

N/A

4. AUTHORITY (Data Acquisition Document No.)

N/A

5. CONTRACT REFERENCE

N/A

6. REQUIRING OFFICE

DTRA/TMTI

7. DD 250 REQ

LT

9. DIST STATEMENT REQUIRED

 

 

N/A

10. FREQUENCY

Monthly

12. DATE OF FIRST SUBMISSION

See Blk 16

 

14.          DISTRIBUTION

a. ADDRESSEE

b. COPIES

8. APP CODE

A

11. AS OF DATE

See Blk 16

13. DATE OF SUBSEQUENT SUBMISSION

See Blk 16

Draft

Final

Reg

Repro

16. REMARKS

Blocks 11-13: First report due within 10 days after the end of the first month
after award and each month thereafter.

DTRA/TMTI

 

1

 

DTRA/BCR

 

1

 

 

 

 

 

15. TOTAL

 

2

 

1. DATA ITEM NO.

A007

2. TITLE OF DATA ITEM

Expenditure Forecast

3. SUBTITLE

Project Spend Plan

4. AUTHORITY (Data Acquisition Document No.)

N/A

5. CONTRACT REFERENCE

N/A

6. REQUIRING OFFICE

DTRA/TMTI

7. DD 250 REQ

LT

9.  DIST STATEMENT REQUIRED

 

N/A

10.  FREQUENCY

See Blk 16

12. DATE OF FIRST SUBMISSION

See Blk 16

14.          DISTRIBUTION

a. ADDRESSEE

b. COPIES

8. APP CODE

A

11. AS OF DATE

See Blk 16

13. DATE OF SUBSEQUENT SUBMISSION

See Blk 16

Draft

Final

Reg

Repro

16. REMARKS

Blocks 10-13: Contractor will provide an updated expenditure forecast reflecting
actual negotiated costs over the lifetime of the project within 30 days of
contract initiation and will update the forecast as requested by the government.

DTRA/TMTI

 

1

 

DTRA/BCR

 

1

 

 

 

 

 

15. TOTAL

 

2

 

1. DATA ITEM NO.

A008

2. TITLE OF DATA ITEM

Work Breakdown Structure

3. SUBTITLE

3-Level Work Breakdown Structure

4. AUTHORITY (Data Acquisition Document No.)

N/A

5. CONTRACT REFERENCE

N/A

6. REQUIRING OFFICE

DTRA/TMTI

7. DD 250 REQ

LT

9. DIST STATEMENT REQUIRED

 

 

N/A

10. FREQUENCY

See Blk 16

12. DATE OF FIRST SUBMISSION

See Blk 16

14.          DISTRIBUTION

 

b. COPIES

8. APP CODE

A

11. AS OF DATE

See Blk 16

13. DATE OF SUBSEQUENT SUBMISSION

See Blk 16

a. ADDRESSEE

 

Final

Draft

Reg

Repro

16. REMARKS

3-Level Work Breakdown Structure and associated costs and schedule per each
level of work. For the lowest of each task show the cost breakdown for labor,
material and other indirect costs. Blocks 10-13: First report due within 30 days
of contract initiation. Format Microsoft Project .mpp file. To be updated
quarterly.

DTRA/TMTI

 

1

 

DTRA/BCR

 

1

 

 

 

 

 

15. TOTAL

 

2

 

G. PREPARED BY

 

[ILLEGIBLE]

H. DATE

 

30 April 2009

I. APPROVED BY

 

[ILLEGIBLE]

J. DATE

 

30 April 2009

 

17. PRICE GROUP

17. PRICE GROUP

17. PRICE GROUP

17. PRICE GROUP

18. ESTIMATED TOTAL PRICE

18. ESTIMATED TOTAL PRICE

18. ESTIMATED TOTAL PRICE

18. ESTIMATED TOTAL PRICE

 

2

--------------------------------------------------------------------------------

 